CAULFIELD, J.
(after stating the facts).— I. Defendant contends that it was not a connecting carrier but was merely the agent of the M. K. & T. Railroad Company or of the Big Four Railroad Company and liable to respond for non-performance of its duty only to its principal. This contention cannot be sustained in the state of the record before us. The *485mode of transportation adopted by tbe defendant and tbe length of its route did not affect its character as a connecting carrier. Its route lay between the point of shipment and the point of destination and was necessary to close the gap between the Big Pour and the M. K. & T. It was necessary to constitute the route over which the shipment was to pass and it participated in the shipment. In every respect it answers the description of a connecting carrier. [Nanson v. Jacob, 12 Mo. App. 125; Am. and Eng. Ency. of Law (2 Ed.), vol. 6, p. 604.] Defendant cites certain cases in support of its contention: Mo. Pac. Ry. Co. v. Young, 25 Neb. 651; Roach v. Canadian Pacific R. R., 1 Manitoba, 158; Hooper v. Chicago, etc., R. R. Co., 27 Wis. 81, and Texas & Pacific Ry. et al, v. Scroggin, 40 Tex. Civ. App. 526, 90 S. W. 521. But in each of those cases the defendant claimed freedom from liability because of delivery to the next connecting carrier and was held liable because it was itself bound to do the very carrying and make the very delivery out of which the controversy in suit arose, and had employed the so-called “connecting carrier” to do such carrying and make such delivery as its mere agent. In each of those cases the route over which the defendant was bound to carry the goods included that of the so-called connecting carrier upon whom it would shift liability. Not so in this case. The route of the Big Pour and its duty to carry ended at East St. Louis; that of the M. K. & T. began at St. Louis. The defendant was the connecting carrier between the two.
II. The defendant asserts that there was no competent evidence in the entire record to show that the market value of the goods in Dallas at the time the shipment should have arrived was greater than their market value when they did arrive. It contends that therefore' there is no competent evidence in the record to support the judgment. The two witnesses, one the *486president of tlie plaintiff; company and the other its buyer and salesman, testified that they had had a general experience in buying and selling Panama hats and were familiar with their market value in Dallas at the times in question. Each stated what such market value was. On cross-examination the president testified that his statement as to the market value when the goods arrived was based on the fact that that was all he would have paid for them at that time; that he had made no investigation to ascertain the market price. On cross-examination the buyer stated in effect that by market value he meant the price at which they could have been purchased. He testified that he made no effort to get the actual value from local jobbers and did not know what it was; that he had not inquired in Dallas to ascertain just what the market value was; but that he thought he- could have bought goods of equal quality and value for $320 in the.Dallas market on the day the goods arrived. That he had done all his purchasing of Panama hats from importers and had never bought them in Dallas.
’We do not believe that the testimony of these witnesses .as to market value should be rejected because of their answers on cross-examination.. They were experienced dealers in hats and testified positively that they knew the market values in question and what they were. Their answers on cross-examination merely tended to diminish the weight to be given to their testimony by the trier of the fact and did hot as as a matter of law destroy its probative value. [Costi-gan v. Michael Trans. Co., 38 Mo. App. 219.]
The judgment is affirmed.
Reynolds, P. Jand Nortoni, J., concur.